Citation Nr: 1335028	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-13 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from January 2003 to November 2005, including in combat in support of Operation Enduring Freedom in Afghanistan.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board observes that, in a March 2006 rating decision promulgated as part of the Benefits Delivery at Discharge (BDD) program, the RO in Buffalo, New York, denied the Veteran's claim of service connection for a right knee disability.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to this claim within 1 year of the March 2006 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a right knee disability is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of entitlement to service connection for bilateral carpal tunnel syndrome of the wrists has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed this claim in statements on a July 2009 VA Form 21-4138.  It does not appear that the RO has taken action on this claim.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ (in this case, the RO) for appropriate action.  


FINDINGS OF FACT

1.  In a rating decision dated on March 2, 2006, and issued to the Veteran on March 8, 2006, the RO denied, in pertinent part, a claim of service connection for a right knee disability and the Veteran did not appeal.

2.  The U.S. Army Board for the Correction of Military Records (BCMR) concluded in June 2009 that the Veteran's active service included 7 months and 7 days of combat service in support of Operation Enduring Freedom in Afghanistan.

3.  The evidence received since the March 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability because it suggests that the Veteran may have experienced chronic right knee problems while in combat in support of Operation Enduring Freedom in Afghanistan.

4.  The record evidence demonstrates that the Veteran does not experience any current right knee disability which could be attributable to active service.


CONCLUSIONS OF LAW

1.  The March 2, 2006, rating decision, which denied the Veteran's claim of service connection for a right knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the March 2006 RO decision in support of the claim of service connection for a right knee disability is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  A right knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in November 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the November 2008 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges that the Veteran was not provided with Kent notice specific to his request to reopen a previously denied claim of service connection for a right knee disability although he was provided with the general definition of new and material evidence in the November 2008 VCAA notice letter.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In light of the Board's decision below to reopen the Veteran's previously denied service connection claim for a right knee disability, any error in not providing the Veteran with appropriate Kent notice is not prejudicial.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board also recognizes that, in Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010), the Court held that "[w]hen the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  The Board finds that Hickson is particularly relevant in this case, as the RO declined to reopen the Veteran's claim and did not address it on the merits.  The Court did not require in Hickson, however, that every claim reopened by the Board after the RO has denied reopening must be remanded to the RO in the first instance.  The Board further is aware of the decision in Bernard v. Brown, 4 Vet. App. 384, 393 (1993), in which the Court held that, when the Board addresses a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing and, if not, whether the claimant has been prejudiced thereby.

The Veteran was provided with complete notice of VA's duties to notify and assist him with respect to a service connection claim in November 2008.  He also has submitted argument and evidence in support of the underlying service connection claim for a right knee disability on the merits.  Because the Veteran has received a full and fair opportunity to participate in the adjudication of his claim, the Board finds that it may adjudicate the merits of the underlying service connection claim without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As will be explained below in greater detail, although the evidence supports reopening the Veteran's claim of service connection for a right knee disability, it does not support granting the underlying claim on the merits.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the November 2008 letter was issued to the Veteran and his service representative prior to the May 2009 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  There has been no prejudice to the Veteran and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, new and material evidence has been received to reopen the Veteran's claim of service connection for a right knee disability.  Because the Veteran was provided with VA examinations in October 2005, December 2008, and in April 2010 which addressed the contended causal relationship between his claimed right knee disability and active service, another examination is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New & Material Evidence Claim

As noted in the Introduction, in March 2006, the RO denied, in pertinent part, the Veteran's claim of service connection for a right knee disability.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).  The Veteran did not initiate an appeal of the March 2006 rating decision and it became final.  As also noted in the Introduction, the Veteran also did not submit any statements relevant to this claim within 1 year of the March 2006 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for a right knee disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for a right knee disability on a VA Form 21-4138 which was date stamped as received by the RO on October 21, 2008.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2013).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a right knee disability, the evidence before VA at the time of the prior final RO decision in March 2006 consisted of the Veteran's service treatment records and an October 2005 VA examination report completed as part of the BDD program prior to his discharge from active service in November 2005.  The RO noted that the Veteran had been seen during active service in March and August 2003 for right knee pain.  The RO also noted that the Veteran complained of occasional right knee pain at his October 2005 pre-discharge VA examination but physical examination of the right knee had been normal and the October 2005 VA examiner had concluded that no diagnosis or impairment could be attributed to the Veteran's complaint of occasional right knee pain.  The RO concluded that, although the Veteran had been treated for a right knee disability in service, there was no chronic right knee disability which could be attributed to service.  Thus, the claim was denied.

The newly received evidence includes the Veteran's VA outpatient treatment records, reports of VA examinations in December 2008 and in April 2010, records from the U.S. Army Board for the Correction of Military Records (BCMR), and lay statements.

On VA examination in December 2008, the Veteran's complaints included "pain in the right knee more so in the cold" and right knee pain "on squatting and walking on uneven surfaces."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he initially injured his right knee during basic training and continued to experience periodic right knee pain after this injury.  Physical examination showed a normal gait, no abnormal weightbearing or inflammatory arthritis, and right knee crepitation and subpatellar tenderness.  Range of motion testing of the right knee showed flexion to 125 degrees, normal extension, and objective evidence of pain with active motion.  There was no joint ankylosis.  X-rays of the right knee were negative.  The VA examiner concluded, "There is insufficient evidence to warrant a diagnosis of an acute or chronic right knee condition or its residuals."

A review of records received from the BCMR show that, in June 2009, they concluded that the Veteran's DD Form 214 should be corrected to show that he had served 7 months and 7 days in combat in Afghanistan in support of Operation Enduring Freedom.  The BCMR found that other U.S. Army records indicated that the Veteran had served in combat in Afghanistan in support of Operation Enduring Freedom between October 2003 and May 2004.  The BCMR also concluded that the Veteran was entitled to the Combat Action Badge for such service because he had "engaged in combat with the enemy during an enemy rocket attack" while in Afghanistan.  

In statements on his June 2009 notice of disagreement, the Veteran asserted that his in-service right knee complaints and ongoing treatment for a right knee disability at a VA Medical Center constituted new and material evidence sufficient to reopen his previously denied claim.

In statements on his March 2010 VA Form 9 (substantive appeal), the Veteran contended that his ongoing treatment for his right knee disability at a VA Medical Center constituted evidence of a chronic right knee disability which was related to active service.  He also requested a new VA examination to determine the nature and etiology of his claimed right knee disability.

On VA joints examination in April 2010, the Veteran's complaints included "increased pain in his knee which is related to increased activity especially prolonged standing," occasional right knee swelling, and "popping in his knee at times."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran experienced swelling and inflammation of the right knee of moderate severity every 2-3 weeks which lasted for hours at a time and decreased his function by 10 percent "due to pain."  Physical examination showed a normal gait, no evidence of abnormal weightbearing or inflammatory arthritis, and a full range of motion in the right knee with no objective evidence of pain following repetitive motion.  X-rays were negative and "unchanged from prior study."  The VA examiner concluded that "there is insufficient evidence to warrant an acute or chronic right knee condition or its residuals."  The VA examiner opined that the Veteran's claimed right knee disability was less likely than not related to active service.  The rationale for this opinion was that current right knee x-rays "do not show any pathology - had the Veteran sustained injury to the knee while on active duty there would be evidence of changes within the knee joint noted almost five years after active duty and severe years after the reported incident."  The rationale also was that prior opinions found that this claimed disability was not related to active service "because there was no pathology noted at that time."  The rationale further was that, although the Veteran had been treated for a right knee condition during active service, this condition "resolved without sequela" as the Veteran's medical history and physical examination completed prior to his separation from service did not indicate any chronic right knee problems.  The diagnosis was a radiographically normal right knee.

With respect to the Veteran's application to reopen his previously denied service connection claim for a right knee disability, the Board notes that the evidence which was of record at the time of the prior final RO decision in March 2006 showed that he had complained of and been treated for a right knee disability in March and August 2003 prior to his combat deployment to Afghanistan in October 2004.  No chronic right knee disability was shown in the record evidence available in March 2006.  Critically, the record evidence available in March 2006 also did not include information about the Veteran's combat service in Afghanistan because his service personnel records, to include his DD Form 214, were incomplete at that time.  The newly received evidence indicates that the U.S. Army BCMR found that the Veteran had active combat service in support of Operation Enduring Freedom in Afghanistan between October 2003 and May 2004.  In other words, the Veteran's service personnel records have been corrected since March 2006 and now reflect all of the facts and circumstances surrounding his active service.  The Veteran has asserted that, although he injured his right knee during basic training prior to serving in combat in Afghanistan, he continued to experience chronic right knee problems throughout his active service, including while he was in combat in Afghanistan.  The newly received evidence also suggests that the Veteran may have experienced chronic right knee problems while in combat in Afghanistan.  

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since March 2006 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to unestablished facts necessary to substantiate the claim of service connection for a right knee disability and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for a right knee disability is reopened.  

Having reopened the Veteran's previously denied service connection claim for a right knee disability, the Board will proceed to adjudicate this claim on the merits.


Service Connection for a Right Knee Disability

The Veteran contends that he incurred a right knee disability during active service.  He specifically contends that, after he initially injured his right knee during basic training, he continued to experience continuous right knee disability throughout active service, including while he was in combat in Afghanistan.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because a right knee disability is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

In addition to the record evidence discussed above, the Veteran's service treatment records show that, at his pre-enlistment physical examination completed in October 2002 prior to his entry onto active service in January 2003, he denied all relevant medical history.  Clinical evaluation of his musculoskeletal system was normal.

On outpatient treatment on March 8, 2003, the Veteran's complaints included right knee pain which had lasted for 3 days.  He described his right knee pain as giving out, difficulty climbing stairs, and pain on weightbearing.  Objective examination showed a stable knee joint, no bruises or swelling, pain on lateral aspect of the iliotibial joint at an "uncertain point."  The assessment included iliotibial band strain.

On March 14, 2003, the Veteran's complaints included chronic right lateral knee pain which had lasted for 3 weeks.  The Veteran denied any past right knee trauma.  He rated his right knee pain as 9/10 on a pain scale.  Objective examination showed no crepitation in the right knee.  The assessment was right knee pain.

The Veteran denied experiencing any medical problems on a pre-deployment health assessment completed in July 2003.

On outpatient treatment in August 2003, the Veteran complained of bilateral knee pain exacerbated by activity for the previous 21/2 weeks.  Objective examination of the knees showed a full active range of motion, tenderness to palpation in the bilateral talotibial ligaments, negative patellofemoral compression with tenderness to palpation, and no instability, swelling, or effusion.  The assessment was overuse injury bilaterally versus talotibial syndrome.  The Veteran was advised not to do any physical fitness training for 10 days.

On a post-deployment health assessment completed in August 2004, The Veteran reported that he had been deployed to Afghanistan.  He reported experiencing swollen, stiff, or painful joints during his deployment.  He also reported that his general health was "very good" and did not experience any medical problems during his deployment.

The Veteran was placed on a physical profile for chronic mechanical low back pain and a herniated disc at L5-S1 in May 2005.  Clinical evaluation of the lower extremities was normal.  

At a Medical Board examination completed in June 2005, the Veteran denied any history of "knee trouble."  

A review of a Physical Evaluation Board (PEB) report completed in September 2005 prior to the Veteran's discharge from active service in November 2005 shows that the PEB recommended that the Veteran should be discharged from active service based on chronic low back pain which began in October 2003.  The PEB concluded that this disability had been incurred in the line of duty.

On VA examination in October 2005, just prior to the Veteran's discharge from active service in November 2005, his complaints included occasional right knee pain "without an injury."  The Veteran's in-service treatment for right knee problems was noted.  Physical examination showed a normal gait and station, no aids to ambulation, no right knee swelling or deformity, full flexion and extension to 140 degrees, no medial or lateral collateral ligament laxity, and no changes on repetitive range of motion testing with no DeLuca factors present.  The VA examiner stated that he could not "ascribe any physical diagnosis, nor attribute any physical impairment to" the Veteran's right knee complaint.  This examiner also stated that the Veteran's right knee complaint "does not interfere with activities of daily living or usual occupation."  The impressions included a normal physical examination of the right knee.

In an October 2008 statement, the Veteran asserted that he experienced chronic right knee pain and this complaint "demonstrates a 'chronic' problem that has not improved with time."

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right knee disability.  The Board acknowledges initially that the Veteran's corrected service treatment records now indicate that he had honorable combat service in support of Operation Enduring Freedom in Afghanistan.  He has asserted essentially that he experienced recurrent or chronic right knee disability throughout his active service, including while he was in combat.  The Board notes in this regard that it is bound by service department findings regarding the character of a Veteran's active service.  Given the foregoing, the Board concludes that the Veteran engaged in combat against the enemy while on active service in Afghanistan and experienced chronic right knee disability during such service because his statements regarding such are consistent with the facts and circumstances of his combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

Although the Veteran's in-service incurrence of a chronic right knee disability during combat service is conceded, the record evidence does not show that he experiences a current right knee disability which could be attributed to service.  The Veteran has contended strenuously that his complaints of right knee pain constitute a chronic disability for which service connection is warranted.  The presence of a mere symptom (such as knee pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Despite being examined for complaints of a right knee disability in October 2005, December 2008, and in April 2010, none of these VA examiners found any current right knee disability present which could be related to service.  The October 2005 VA examiner stated that he could not "ascribe any physical diagnosis, nor attribute any physical impairment to" the Veteran's right knee complaint.  The impressions included a normal physical examination of the right knee.  The December 2008 VA examiner similarly concluded, "There is insufficient evidence to warrant a diagnosis of an acute or chronic right knee condition or its residuals."  Finally, after diagnosing the Veteran as having a radiographically normal right knee, the April 2010 VA examiner concluded that "there is insufficient evidence to warrant an acute or chronic right knee condition or its residuals."  This VA examiner opined that the Veteran's claimed right knee disability was less likely than not related to active service and provided a full and complete rationale for this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a right knee disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the Board has conceded the issue of in-service incurrence of a right knee disability during the Veteran's honorable combat service in Afghanistan based on his corrected service personnel records, there is no evidence of current right knee disability which could be attributed to service.  Absent evidence of current disability which could be attributed to active service, the Board finds that service connection for a right knee disability is not warranted.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for a right knee disability is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


